Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method and system wherein a generated model is applied to each record in a first data set to validate each record based on a result of applying each generated model to a columns of the record to generate benchmark statistics for the data quality model. The benchmark statistics are stored with a data quality model. Statistics on the records of the second data set are generated in response to applying each model in the data quality model to the records in the second data set. The generated statistics for the second data set are compared with the benchmark statistics to compare differences in data quality between the second data set and the first data set. Agrawal et al., (U.S. Patent # 8,401,987) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a device, a method, and a computer-readable medium that comprises at least one data set to be validated obtained via a data interface using a validation set, the at least one dataset is an output of at least one statistical analysis on at least one input data set, applying the validation set to the at least one data set to validate the data in the data set by, for each record in the at least one data set, validating a value in the record according to the at least one test condition, and outputting a validation result for each record. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of systems and methods for validating data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114